     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 1 of 19



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


NEW ORLEANS CATERING, INC., ET AL.                        CIVIL ACTION


v.                                                        NO. 20-3020


LATOYA CANTRELL in her official                           SECTION “F”
capacity as MAYOR OF THE CITY
OF NEW ORLEANS


                            ORDER AND REASONS

      In a time unlike any other in living memory, few issues are

more vexatious than balancing the conflicting needs to limit the

physical toll of the COVID-19 pandemic and the economic and human

tolls of our collective response to it.          This case embodies that

dichotomy as well as any.      As his catering business crumbles under

the weight of some of the nation’s strictest indoor-gathering

limits, Terry Sistrunk asks this Court to enjoin the New Orleans

Mayor’s enforcement of policies that she and her team of experts

have designed to save lives.

      Before the Court is Sistrunk’s (and his company’s) amended

motion to enjoin 1 the Mayor from enforcing the City’s indoor-




1     On November 6, 2020, the Court gave “clear and unambiguous
notice” of its intent to consolidate the plaintiffs’ requests for
preliminary and permanent injunctive relief into a single hearing.
See Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981); see also
FED. R. CIV. P. 65(a)(2).
                                     1
    Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 2 of 19



gathering restrictions against the plaintiffs.          For the reasons

that follow, the motion is DENIED.

                               Background

     By now, any reader of this opinion is surely familiar with

the COVID-19 virus and the global pandemic its rapid human-to-

human spread has ignited. The virus – which has severely disrupted

the lives of all Americans for almost a year now - and executive

proclamations designed to control its spread are now ubiquitous

facts of life.     That much is straightforward.      But like the virus

itself, the facts and law pertaining to this case have been moving

targets.      What follows is a summary of the most current and

pertinent facts on which this Order relies. 2

             The Pandemic Begins and the Mayor Takes Action

     On March 11, 2020, the World Health Organization declared the

COVID-19 outbreak a pandemic and the Mayor of New Orleans, LaToya

Cantrell, promptly declared a state of emergency.           On March 16,

2020, she issued her first set of proclamations to “slow the

spread.” 3    Unfortunately, these rules did not end the pandemic,


2    The Court draws the facts from the allegations in the
pleadings, the parties’ filings, the hearing on this motion, and
judicial notice. The Court may judicially notice matters of public
record and other facts not subject to reasonable dispute.      See
United States ex rel. Willard v. Humana Health Plan of Tex. Inc.,
336 F.3d 375, 379 (5th Cir. 2003).

3    Across the country, these rules have become as ubiquitous as
the virus itself. For that reason, the plaintiffs could be excused
for wondering when they will ever be allowed to earnestly resume
                                    2
    Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 3 of 19



which burns on today in spite of the approval of multiple vaccines

and more than a year of intense public and private effort.                      The

physical price of the virus has been tragic and immense: as of the

date of this Order, the disease has claimed 500,000 American lives,

and New Orleans has fared particularly poorly. 4

     As weeks became months, and months bordered on years, the

Mayor   adapted      her   pandemic   policies     to    changing     numbers   and

knowledge.    In accordance with data and expert guidance, the Mayor

eased restrictions as numbers decreased and tightened restrictions

as the virus resurged.

     The     same    went    for   the   Mayor’s        limitations    on   indoor

gatherings, which are directly at issue in this case.                  They ebbed

and they flowed, and one edict followed another.               For that reason,

a recital of each “Phase,” percentage, and order in the City’s

reopening scheme is unnecessary; the plaintiffs challenge only the

Mayor’s restriction of indoor gatherings, and the capacity limits

pronounced in her February 25, 2021 “Modified Phase Two” guidelines

now control.        Those guidelines permit no more than 75 persons to

gather indoors and 150 persons to gather outdoors.



their business in New Orleans.      See S. Bay United Pentecostal
Church v. Newsom, 141 S. Ct. 716, 720 (2021) (statement of Gorsuch,
J.) (“Government actors have been moving the goalposts on pandemic-
related sacrifices for months, adopting new benchmarks that always
seem to put restoration of liberty just around the corner.”).

4    In the early days of the pandemic, New Orleans famously joined
New York City among America’s predominant “hotspots.”
                                         3
    Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 4 of 19



                            This Litigation

     The plaintiffs – a New Orleans–based catering company and its

proprietor – are understandably aggrieved by these restrictions,

which preclude them from operating profitably within the city

limits of one of the friendliest tourist, conference, and wedding

destinations in the world5 - and have largely done so for the

better part of a year.

     On November 6, 2020, they sued the Mayor in this Court and

sought a temporary restraining order barring her from enforcing

the City’s indoor-gathering limits against them.        On the same day,

the Court denied the plaintiffs’ motion for a temporary restraining

order,   because    the    status    quo   (allowing    the    challenged

restrictions to remain undisturbed) favored the Mayor.

     On November 9, 2020, the plaintiffs amended their complaint.

Their amended complaint fully reasserted the allegations in their

original complaint and added a paragraph to account for the Mayor’s

decision to increase the City’s indoor-gathering limit from 50 to

100 persons just days after the plaintiffs brought suit.           In the

plaintiffs’ view, that new restriction was no more “rational or

reasonable” than the Mayor’s prior decree, as it was “still not

tied to the venue’s capacity” and was “still 250% more restrictive


5    The Mayor cites this fact as a reason for taking even greater
precaution in New Orleans. See Def.’s Suppl. Mem. at 2 (observing
“the possibility that tourists may bring other [COVID-19] variants
into the area”).
                                    4
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 5 of 19



than the State’s capacity limit of 250 people.”                  See First Am. &

Suppl. Compl. at 2–3.

      As the Mayor and the Governor continued to revise the indoor-

gathering limits applicable to New Orleans, 6 the plaintiffs’ core

contentions remained the same.                The plaintiffs first contend,

correctly, that the State police power enjoyed by the Mayor is not

plenary and must be exercised within constitutional bounds.                     From

this unquestionable starting point, they argue – in essence, and

more debatably - that the Mayor’s indoor-gathering restrictions

simply “make no sense.”         See Compl., ¶ 16.

      The    plaintiffs’     gripes    with    the   Mayor’s    indoor-gathering

policy     are   many   in   number,   but    essentially      reducible   to    the

following three arguments: first, that the Mayor’s hard limit on

indoor head count is irrational because it is not tied to a venue’s

size (i.e., that 75 people gathering in a dining room is much

different than 75 people gathering in the Superdome for social

distancing purposes); second, that the Mayor’s selection of round

head-count figures (such as 10, 50, or 100) is similarly irrational

and not tied to any reasonable scientific proxy (like a percentage

of capacity might be); and finally, that the Mayor’s decision not

to   set    a    hard   capacity   limit      for    other   indoor   businesses




6    The statewide indoor-gathering limits imposed by the Governor
have been more restrictive than those imposed by the Mayor at
various points in the history of this case.
                                         5
    Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 6 of 19



(including,       according      to     the     plaintiffs,     “beauty    salons,

barbershops, nail salons, libraries, museums, zoos, aquariums,

office    buildings,       businesses,     restaurants,     shopping     malls,      []

retail stores, and even tattoo, massage, or esthetician services”)

violates    the     plaintiffs’       Fourteenth    Amendment    right    to    equal

protection     by     treating        similarly     situated     indoor-operating

businesses differently without a valid basis for doing so.

     As     immediately      applicable        on   the   present     motion,     the

plaintiffs assert that the Mayor’s indoor-gathering restrictions

violate their Fourteenth Amendment rights to equal protection and

substantive due process. 7            The Mayor defends the policy at issue

as a valid exercise of the emergency powers afforded to her by

Louisiana    law     and   the   general       police   power   she   enjoys    as    a

municipal executive. 8        As the Mayor notes, included in that power


7    The plaintiffs also assert federal procedural due process and
takings claims, and Louisiana state constitutional claims, but
neither such claim is germane to the present motion for injunctive
relief. The plaintiffs’ motion centers, appropriately, on their
equal protection and substantive due process claims, and the Court
accordingly suspends consideration of all other claims at this
stage.   There are good legal reasons for doing so; indeed, a
federal court may not order a state official to comply with state
law (see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,
106 (1984)), and ordering the Mayor to meet with, notify, or
consult with the plaintiffs before amending the indoor-gathering
restrictions at issue would be an extreme remedy that is wholly
unsupported by the plaintiffs’ conclusory procedural due process
claim.

8    The Mayor also argues that the Governor’s enactment of
stricter indoor-gathering limits after the plaintiffs challenged
the limits imposed by the Mayor renders the plaintiffs’ case moot.
                                           6
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 7 of 19



is a general – but not unbounded9 - authority to rationally restrict

constitutional rights “as the safety of the general public may

demand.”    See Jacobson v. Commonwealth of Massachusetts, 197 U.S.

11, 29 (1905).

      The Court held an injunction hearing on February 23, 2021,

and the parties offered testimony and arguments on the intertwined

questions of fact and law posed by this motion. 10




Not so. Throughout the pandemic, the Mayor has routinely changed
the restrictions the plaintiffs challenge at a moment’s notice.
For that reason, consideration of the plaintiffs’ entitlement to
injunctive relief “is still called for because the [plaintiffs]
remain under a constant threat” that the Mayor’s restriction may
again become more restrictive than the Governor’s. See Roman Cath.
Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 68–69 (2020) (per
curiam); see also Big Tyme Invs., L.L.C. v. Edwards, 985 F.3d 456,
465 (5th Cir. 2021) (similar pandemic-related challenge was not
moot where “crux” of plaintiffs’ Fourteenth Amendment claim was
unchanged by subsequent change in policy).        At bottom, the
plaintiffs wish to test the legality of city policies that have
had (and may likely have again) a dire effect on their business,
and the Mayor may not moot their claims by subjecting them to a
never-ending political game.
9    As the Supreme Court has repeatedly observed in cases
involving similar COVID-19 restrictions, executive discretion in
the area of public health is not unfettered, but must be rooted in
“[]sufficient appreciation [and] consideration of the [multi-
faceted] interests at stake,” including the rights of the People
to be free from constitutionally abusive policies that do not
“reflect . . . expertise or discretion.” See, e.g., S. Bay United
Pentecostal Church, 141 S. Ct. at 716–17 (Roberts, C.J.,
concurring).
10   At the hearing, the City offered a lucid and rational
explanation of the reasons for its decision to set the limits about
which the plaintiffs complain.
                                     7
      Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 8 of 19



                               I. LEGAL STANDARDS

       To obtain a preliminary injunction, the plaintiffs “must show

(1)    a   substantial   likelihood       of     success      on   the    merits,      (2)

irreparable injury if the injunction is not granted, (3) that the

injury outweighs any harm to the other party, and (4) that granting

the injunction will not disserve the public interest.”                                Brock

Servs., L.L.C. v. Rogillio, 936 F.3d 290, 296 (5th Cir. 2019).

“[A]    preliminary     injunction    is      an       extraordinary     remedy       which

should not be granted unless the party seeking it has ‘clearly

carried the burden of persuasion’ on all four requirements.”                           Lake

Charles Diesel, Inc. v. Gen. Motors Corp., 328 F.3d 192, 196 (5th

Cir. 2003) (quoting Miss. Power & Light Co. v. United Gas Pipe

Line Co., 760 F.2d 618, 621 (5th Cir. 1985)).

       The   standard    for      obtaining        a     permanent     injunction        is

“essentially the same, with the exception that the plaintiff[s]

must    show”   actual   success     on    the      merits    rather     than     a    mere

likelihood of success.         See Amoco Prod. Co. v. Village of Gambell,

480 U.S. 531, 546 n.12 (1987).

                                   II. ANALYSIS

       The Court now evaluates the plaintiffs’ ability to meet their

burden of persuasion on the foregoing elements.

                          A. Success on the Merits

       The   first    step   in    seeking         an    injunction      requires       the

plaintiffs to show a substantial likelihood of (or actual) success

                                          8
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 9 of 19



on the merits. Because the plaintiffs cannot surmount this initial

hurdle, the Court need not go further in resolving their motion.11

       1.    Jacobson, Abbott, Big Tyme, and Planned Parenthood

       At an earlier stage of the pandemic, assessing the plaintiffs’

ability to prevail on the merits would have required the Court to

apply the tidy two-step test set forth by the Fifth Circuit in In

re   Abbott,    954   F.3d   772   (5th   Cir.   2020),   vacated,   Planned

Parenthood v. Abbott, --- S. Ct. ---, 2021 WL 231539 (Jan. 25,

2021).      Applying the Supreme Court’s 1905 decision in Jacobson v.

Commonwealth of Massachusetts, Abbott instructed that “when faced

with    a   society-threatening     pandemic,    a   state   may   implement

emergency measures that curtail constitutional rights so long as

the measures have at least some ‘real or substantial relation’ to

the public health crisis and are not ‘beyond all question, a plain,

palpable invasion of rights secured by the fundamental law.’”              Id.

at 784 (quoting Jacobson, 197 U.S. at 31).            Abbott is no longer

good law, however; on January 25, 2021, the Supreme Court vacated




11   Because it need not do so to resolve the plaintiffs’ motion,
the Court does not consider whether the absence of an injunction
would irreparably harm the plaintiffs, whether such harm would
outweigh any harm the Mayor and her constituents would suffer as
a result of an injunction, and whether enjoining the Mayor’s
enforcement of the policy at issue would disserve the public
interest. Besides, balancing the equities between preserving a
business’s ability to exist as a going concern and a city’s need
to protect itself and its citizens from a deadly virus is a
quintessential political question that is better decided in City
Hall than in federal court.
                                      9
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 10 of 19



the case as moot under the Munsingwear doctrine.               See Planned

Parenthood, 2021 WL 231539, at *1.

       That vacatur has downstream effects on the law of this circuit

which are difficult to pinpoint with any precision at this time.

As a prime example, Big Tyme Investments, L.L.C. v. Edwards, the

Fifth Circuit’s other seminal decision in the burgeoning and fast-

developing      area    of    COVID-related-constitutional-challenges,

relied principally – and heavily – on Abbott and its reading of

Jacobson.     See 985 F.3d 456, 465–68 (5th Cir. 2021).

       In light of this development, the Court ordered the parties

to brief the Abbott vacatur’s effect on this case.         In that regard,

the plaintiffs assert that “the rationale of Big Tyme should have

little impact [on the Court’s analysis here], as [Big Tyme’s]

rational[e] was heavily based on the controlling case of Abbott

which it reference[d] over 20 times.”        See Pls.’ Suppl. Mem. at 6.

The Mayor counters by citing the Big Tyme panel’s statement – in

quotation of Abbott – that “Jacobson remains good law,” and urges

the Court to apply Jacobson’s expansive and permissive rationale

as it did several months ago in a similar case. 12 See Def.’s Suppl.

Mem. at 4. 13



12   See 4 Aces Enters., LLC v. Edwards, 479 F. Supp. 3d 311 (E.D.
La. 2020). This Court’s decision in 4 Aces was affirmed by the
Fifth Circuit in Big Tyme.
13   The Mayor’s repeated quotation of lines from Big Tyme that
directly quoted the now-vacated Abbott decision is curious at best.
                                     10
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 11 of 19



       For present purposes, the Court agrees with the plaintiffs

that Planned Parenthood casts at least some doubt on Big Tyme’s

endorsement of the Jacobson analysis.        Accordingly, because of the

questionable standing of Big Tyme’s Abbott-based analysis post-

Planned Parenthood, because of the increasingly significant debate

as to Jacobson’s value as a precedential matter, 14 and because

applying traditional constitutional analysis in lieu of Jacobson-

style analysis makes no practical difference in this case, 15 the




14   As Judge Willett observed in Big Tyme, “it’s unclear what, if
anything,” Jacobson actually “add[s] to the analysis,” since
“applying the modern test at Jacobson step two (whether measures
are ‘beyond all question, in palpable conflict with the
Constitution’) renders superfluous Jacobson step one (whether
measures ‘have at least some “real or substantial relation” to the
public health crisis’).” See Big Tyme, 985 F.3d at 471 (Willett,
J., concurring) (quoting Abbott, 954 F.3d at 784). The Court notes
Justice Gorsuch’s concern that “some [have] mistaken [the Supreme]
Court’s modest decision in Jacobson for a towering authority that
overshadows the Constitution during a pandemic.” See Roman Cath.
Diocese of Brooklyn, 141 S. Ct. at 71 (Gorsuch, J., concurring).
Justice Gorsuch is correct that “Jacobson hardly supports cutting
the Constitution loose during a pandemic.” Id. at 70. Indeed,
rather than supplying a one-size-fits-all test for reviewing
pandemic-based enactments, Jacobson simply “applied what would
become the traditional legal test associated with the right at
issue.” See id.; see also Big Tyme, 985 F.3d at 470–71 (Willett,
J., concurring) (“Jacobson was decided 116 years ago [and] predates
modern constitutional analysis, particularly the judge-invented
tiers of scrutiny that distinguish between strongly and weakly
protected   rights   (and   between   protected   and   unprotected
classes).”). As the pandemic and its attendant array of liberty
restrictions become our “new normal,” “normal” constitutional
analysis is increasingly in order.

15   Indeed, as detailed below, the Mayor would prevail on the
merits in either event. See infra subsections II.A.2–3.
                                     11
  Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 12 of 19



Court proceeds to evaluate the plaintiffs’ Fourteenth Amendment

claims by traditional modes of constitutional analysis.

     2.     Equal Protection

     “The Equal Protection Clause of the Fourteenth Amendment

commands that no State shall ‘deny to any person within its

jurisdiction       the   equal     protection     of    the    laws,’   which      is

essentially a direction that all persons similarly situated should

be treated alike.”         City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216

(1982)).

     “To establish their equal protection claim, the [plaintiffs]

must show that ‘two or more classifications of similarly situated

persons    [are]    treated      differently’”     by    the    Mayor’s   indoor-

gathering limits.        Big Tyme, 985 F.3d at 468 (quoting Gallegos-

Hernandez v. United States, 688 F.3d 190, 195 (5th Cir. 2012) (per

curiam)).      “Once     that    threshold     showing    is    made,   the   court

determines the appropriate level of scrutiny for [] review.                     ‘If

neither a suspect class nor a fundamental right is implicated, the

classification      need    only    bear   a   rational       relationship    to   a

legitimate governmental purpose.’”             Id. (quoting Butts v. Aultman,

953 F.3d 353, 358 (5th Cir. 2020)).

     Here, the plaintiffs assert that the policy at issue treats

similarly    situated       businesses     that   wish    to    operate   indoors

differently by allowing some businesses to operate indoors based

                                         12
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 13 of 19



on a percentage of a venue’s total capacity (and thus potentially

allowing them to serve far more patrons) while restricting general

indoor gatherings (which the plaintiffs are in the business of

catering to) to a hard head-count.         On this point, the plaintiffs

are correct.     Under the Mayor’s indoor-gathering policies, a large

casino or restaurant may entertain dozens or hundreds of persons

indoors, but an indoor wedding, conference, or birthday party (to

which the plaintiffs might otherwise be able to cater) may only

include up to 75 persons.

       Having found a “threshold showing” of discrimination, the

Court must next determine the appropriate level of scrutiny to

apply.     Id.   Because no suspect classification is involved 16 and

no fundamental right is implicated, 17 that level is rational basis

review. The laxest tier of constitutional scrutiny, rational basis

review “is a paradigm of judicial restraint.”                 FCC v. Beach

Commc’ns, Inc., 508 U.S. 307, 314 (1993).                A “classification

survives    rational    basis   review    ‘if   there   is   any   reasonably

conceivable state of facts that could provide a rational basis for




16The plaintiffs do not purport to be members of a “suspect class,”
and indeed, they bear “none of the traditional indicia of
suspectness” observed by the Supreme Court. See San Antonio Indep.
Sch. Dist. v. Rodriguez, 411 U.S. 1, 28 (1973).

17   Contrary to the plaintiffs’ suggestion, there is no
fundamental right to operate a business under federal law. See
infra subsection II.A.3.
                                     13
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 14 of 19



the classification.’”       Big Tyme, 985 F.3d at 469 (emphasis added)

(quoting Beach Commc’ns, 508 U.S. at 313).

       The Mayor’s indoor-gathering policies clearly pass this test.

Take it from the Mayor herself:

            Despite plaintiffs’ protests, not all businesses
       are alike.    There is scientific consensus that some
       businesses having low contact intensity, low numbers of
       contacts, and high ability to modify operations in ways
       that diminish the potential spread are safer to reopen
       sooner and more fully than those with high contact
       intensity, high contacts, and the inability to modify or
       mitigate operations.     At issue here are guidelines
       concerning event venues, businesses considered to have
       both high contact intensity and a high number of
       contacts.   Such venues often have large interpersonal
       gatherings among family and friends, including weddings,
       receptions, repasts, birthday parties, which hold great
       personal and societal value. Unfortunately, attending
       events in such venues also holds an increased risk of
       disease transmission.      Often such large in-person
       gatherings present difficulties for individuals to
       remain spaced at least six feet apart.      Furthermore,
       such events often have attendees who travel from outside
       the local area.

See Opp’n at 6 (footnotes omitted).          For better or worse, 18 that

explanation plainly satisfies rational basis review.            Indeed, in

that paragraph alone, the Mayor offers no less than six rational

reasons for the City’s unequal treatment of the plaintiffs.


18   For better, the Mayor argues; for worse, argue the plaintiffs.
Either way, in all but the rarest of cases, our Constitution leaves
this type of decision to elected officials and this kind of debate
to the political process. See, e.g., Vance v. Bradley, 440 U.S.
93, 97 (1979) (“The Constitution presumes that, absent some reason
to infer antipathy, even improvident decisions will eventually be
rectified by the democratic process and that judicial intervention
is generally unwarranted no matter how unwisely we may think a
political branch has acted.” (footnote omitted)).
                                     14
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 15 of 19



       As a result, the plaintiffs’ equal protection claim fails on

the merits and provides no basis for preliminary or permanent

enjoinment of the Mayor’s enforcement of the indoor-gathering

restrictions at issue.

       3.     Substantive Due Process

       That leaves the plaintiffs’ substantive due process claim.

The Due Process Clause of the Fourteenth Amendment provides that

“[n]o State shall . . . deprive any person of life, liberty, or

property, without due process of law.”               See U.S. CONST. amend. XIV,

§ 1.        The   Supreme    Court   has    deemed    this   clause   to   have    a

“substantive”        component, 19   which      “forbids     the   government     to

infringe certain ‘fundamental’ liberty interests . . . unless the

infringement is narrowly tailored to serve a compelling state

interest.”        Reno v. Flores, 507 U.S. 292, 302 (1993).

       The “established method of substantive-due-process analysis

has two primary features.”            Washington v. Glucksberg, 521 U.S.

702, 720 (1997).            “The first is that the Due Process Clause

protects only ‘those fundamental rights and liberties which are,




19   As this Court has observed before, the “Due Process Clause is
about ‘process,’” so the “notion that a provision ‘that guarantees
only “process” before a person is deprived of life, liberty, or
property could define the substance of those rights strains
credulity for even the most casual user of words.’” See 4 Aces,
479 F. Supp. 3d at 325 n.12 (quoting McDonald v. City of Chicago,
561 U.S. 742, 811 (2010) (Thomas, J., concurring)). Substantive
due process remains the law, however, and the Court applies it
accordingly.
                                           15
  Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 16 of 19



objectively, deeply rooted in this Nation’s history and tradition,

and implicit in the concept of ordered liberty, such that neither

liberty nor justice would exist if they were sacrificed.”                    4 Aces

Enters., LLC v. Edwards, 479 F. Supp. 3d 311, 325 (E.D. La. 2020)

(quoting Glucksberg, 521 U.S. at 720–21) (internal quotation marks

omitted), aff’d sub nom., Big Tyme, 985 F.3d 456.                    “The second is

that ‘the Supreme Court requires a careful description of the

asserted fundamental liberty interest.’”               Id. (quoting Glucksberg,

521 U.S. at 721) (internal quotation marks omitted).

     Measured      against    these      exacting      standards,      the   liberty

interests asserted by the plaintiffs are neither fundamental nor

carefully    described.       Recasting        the    arguments      described    and

rejected above (in sum, that the policy at issue and the Mayor’s

decisionmaking      process   are     irrational,          unfair,   scientifically

baseless,    and    biased    against         the    plaintiffs’     business     and

industry),    the     plaintiffs    contend         that    the   Mayor’s    indoor-

gathering    limits    infringe     on   their       “[f]undamental”     “right    to

pursue a lawful occupation without undue government influence” and

their “property right” to “Profits.”                See Compl., ¶ 14.

     These assertions are unavailing.                  For starters, the Fifth

Circuit has explicitly rejected any “notion” of a fundamental

“right to pursue a legitimate business.”               See Pollard v. Cockrell,

578 F.2d 1002, 1012 (5th Cir. 1978).                And although the plaintiffs



                                         16
     Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 17 of 19



might 20 have a protected property interest in their “Profits,” it

can hardly be said that the plaintiffs have a fundamental right to

pursue “Profits” without government interference they would prefer

to avoid. 21   Recognizing such a “fundamental right” in this context

would    overturn    our     entire   modern   conception   of     government

regulation,     in   which    federal    and   state   officials    routinely

promulgate regulations which are costly and burdensome to private

“Profits” but pursue an ostensibly greater societal benefit.

       Thus, by asserting affronts to nonfundamental rights “hiding

in the Constitution’s penumbras,” 22 the plaintiffs’ substantive due



20   See 4 Aces, 479 F. Supp. 3d at 325–26 (highlighting legal
uncertainty on this question).
21   Loss in profits suffered by the plaintiffs as a result of the
Mayor’s pronouncements might be examined in connection with the
plaintiffs’ regulatory-takings damages claim.
22   Under the caselaw binding on this Court, the Mayor’s asserted
rationale is sufficient to justify prolonged suspensions of
nonfundamental rights. That latter point (i.e., the fact that the
rights at issue have no textual basis in the Constitution and are
nonfundamental creatures of Fourteenth Amendment “substantive due
process,” rather than fundamental rights like the right to freely
exercise religion at issue in South Bay and every Supreme Court
“COVID case” the plaintiffs cite) is the key to this case. Simply
put, it is not for this Court to decide whether the Mayor should
allow strip-club attendance while disallowing indoor gatherings of
a modest size.      That decision belongs to the Mayor and the
political process – within reason, which the Mayor has abundantly
provided here. We are not dealing with a ban on church gatherings,
speech,   or   even    a  recognized  “fundamental   right”   like
contraception. That fact alone distinguishes this case from South
Bay, Roman Catholic, and the others. Here, the Mayor only must
show that there is any rational basis whatsoever for the policy
she has adopted, which the voters can hold her accountable for by
voting at the ballot box and/or with their feet.
                                        17
   Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 18 of 19



process claim triggers mere rational-basis review. See Roman Cath.

Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 70–71 (2020) (Gorsuch,

J., concurring).       As explained above, the Mayor’s rationale for

the   policy   at    issue   passes   this   test   –   combative   political

leadership squabbles notwithstanding.

      As such, the plaintiffs’ substantive due process claim also

fails on the merits and does not supply a basis for preliminary or

permanent injunctive relief.

                                *      *     *

      The plaintiffs’ pleas for help deserve attention, respect,

and sympathy, and their discomfort with the Mayor’s political

stewardship     is    understandable.        However,     the   Constitution

“principally entrusts the safety and the health of the people to

the politically accountable officials of the States.”                 S. Bay

United Pentecostal Church v. Newsom, 141 S. Ct. 716, 717 (2021)

(Roberts, C.J., concurring) (quoting S. Bay United Pentecostal

Church v. Newsom, 140 S. Ct. 1613, 1614 (2020) (Roberts, C.J.,

concurring)).

      The plaintiffs ask this Court to second-guess the nature and

extent of indoor-gathering limits the Mayor has enacted to protect

public health by slowing the spread of COVID-19.            Sympathy aside,

the Constitution contains no right to cater an indoor gathering of

sufficient size to make a profit.                Consequently, the Mayor’s

restriction of the plaintiffs’ ability to do so – which does not

                                      18
  Case 2:20-cv-03020-MLCF-DPC Document 49 Filed 03/02/21 Page 19 of 19



discriminate on the basis of any suspect classification - need

only be justified by even the slightest rational basis.          This is

the easiest bar to clear in constitutional law, and the Mayor’s

edict does so here.

     Accordingly, IT IS ORDERED: that the plaintiffs’ amended

motion for preliminary and permanent injunctive relief is DENIED.

                            New Orleans, Louisiana, March 2, 2021

                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                  19
